A suggestion was filed in Fairfield district court, by W. Lewis, shewing that in a cause depending between Lewis and one McCulloch, it was necessary to the justice of the cause,‘that a certain mortgage of land made by one Wi n) and J. Rainey to the state, to secure the repayment of paper money loaned, &c„ should be produced in evidence; which mortgage was in the possession and custody of Daniel D’Oyley, the treasurer, in Charleston, who had refused' to produce it. It appeared that the land in dispute in the abovemenlioned cause had been sold by direction of the legislature, under and by virtue of the said mortgage, and bought by the said Lewis. Upon this suggestion, a motion was made for a writ of mandamus-to be directed to D’Oyley, to deliver the said mortgage to Lewis, or shew cause to the contrary, which was allowed accordingly. The motion in this court'was to set aside the order of the district court, as an improvident and mischievous precedent, by means of which many of the public securities might be lost. The court however confirmed the order of the district court, but amended the same, by adding 'hat Lewis should give bond and security for the safe return of the mortgage within a reasonable time.